DETAILED ACTION
This correspondence is responsive to the Continuation Application filed on February 4, 2022.  Claim 1 is pending in the case.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 4, 2022  fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  All references that are not lined through were considered. However, all references that were lined through have not been considered.
The Examiner notes that all of the references lined through by the Examiner on the IDS filed February 4, 2022 were provided in the parent continuation application Publication Number US 2020/0349322 (issued as patent US 11,244,110). However, the IDS filed February 4, 2022 does not cite the parent continuation patent US 11,244,110.  
Applicant may submit a new IDS citing the parent continuation patent US 11,244,110 or Applicant may submit a new IDS citing and providing copies of each of the lined through references.
The lined through references are: Foreign Patent Caines, Ian,  2901055 CA, 2017-02-20; Canadian application Number 3,076,620 office actions dated or mailed 10/26/2021, 4/9/2021, 11/25/2020; and European application 19,716,654.9 communication mailed 4/9/2021)

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US Patent No. 10,713,436. This is a statutory double patenting rejection.

Regarding claim 1, the ‘436 patent claims recite:
A method for suggesting revisions to text data, the method comprising (i.e., ‘149 patent, claim 1, col 32:29-30): 
obtaining a text-under-analysis ("TUA"), obtaining an original text from a plurality of original texts, identifying an edit operation of the original text with respect to a final text associated with the original text, the edit operation having an edit-type classification (i.e., ‘436 patent, claim 1, col 32:31-36); 
selecting a similarity scoring metric from a plurality of similarity scoring metrics based on the edit-type classification (i.e., ‘436 patent, claim 1, col 32:37-39);
generating a similarity score for the original text using the selected similarity scoring metric, the similarity score representing a degree of similarity between the TUA and the original text (i.e., ‘436 patent, claim 1, col 32:40-43); and 
creating an edited TUA ("ETUA") by modifying the TUA consistent with the final text associated with the original text (i.e., ‘436 patent, claim 1, col 32:44-46).





Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,515,149 in view of claims 1-20 of US Patent No. 10,713,436.

Regarding claim 1, the ‘149 patent claims recite:
A method for suggesting revisions to text data, the method comprising (i.e., ‘149 patent, claim 1, col 33:43-44): 
obtaining a text-under-analysis ("TUA"), obtaining an original text from a plurality of original texts, identifying an edit operation of the original text with respect to a final text associated with the original text, the edit operation having an edit-type classification (i.e., ‘149 patent, claim 1, col 33:45-51); 
‘149 patent claims do not recite:
selecting a similarity scoring metric from a plurality of similarity scoring metrics based on the edit-type classification; 
generating a similarity score for the original text using the selected similarity scoring metric, the similarity score representing a degree of similarity between the TUA and the original text; and 
creating an edited TUA ("ETUA") by modifying the TUA consistent with the final text associated with the original text (i.e., ‘149 patent, claim 1, col 33:52-58).
However, the ‘436 patent claims in the same field of text revision suggestion recite this limitation. ‘436 patent, claim 1, col 32:44-46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the text revision suggestion teaching of the ‘149 to select a similarity scoring metric based on an editing type, generate a similarity score for the text using the similarity metric, the similarity score representing a degree of similarity between the TUA and the original text, and creating an edited TUA by modifying the TUA consistent with the final text associated with the original text as recited by the ‘436 patent, with a reasonable expectation of success, in order to suggest revisions to text that are consistent with the final text associated with the original text.







Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,244,110 in view of claims 1-20 of US Patent No. 10,713,436.

Regarding claim 1, the ‘110 patent claims recite:
A method for suggesting revisions to text data, the method comprising (i.e., ‘110 patent, claim 1, col 33:51-52): 
obtaining a text-under-analysis ("TUA"), obtaining an original text from a plurality of original texts, identifying an edit operation of the original text with respect to a final text associated with the original text, the edit operation having an edit-type classification (i.e., ‘‘110 patent, claim 1, col 33:53-65); 
‘110 patent claims do not recite:
selecting a similarity scoring metric from a plurality of similarity scoring metrics based on the edit-type classification; 
generating a similarity score for the original text using the selected similarity scoring metric, the similarity score representing a degree of similarity between the TUA and the original text; and 
creating an edited TUA ("ETUA") by modifying the TUA consistent with the final text associated with the original text (i.e., ‘149 patent, claim 1, col 33:52-58).
However, the ‘436 patent claims in the same field of text revision suggestion recite this limitation. ‘436 patent, claim 1, col 32:44-46.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the text revision suggestion teaching of the ‘110 to select a similarity scoring metric based on an editing type, generate a similarity score for the text using the similarity metric, the similarity score representing a degree of similarity between the TUA and the original text, and creating an edited TUA by modifying the TUA consistent with the final text associated with the original text as recited by the ‘436 patent, with a reasonable expectation of success, in order to suggest revisions to text that are consistent with the final text associated with the original text.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Broderick (Pub. No. US 2017/0039176 A1, published February 9, 2017) in view of Tamilarasan et al. (Pub. No. US 2017/0286388 A1) hereinafter Tamilarasan. Tamilarasan cited on IDS filed July 1, 2022.

Regarding claim 1, Broderick teaches:
A method for suggesting revisions to text data, the method comprising (i.e., Broderick discloses a method suggesting revisions to an electronic document text data.  Broderick, Abstract, para 10, 17-19.): 
obtaining a text-under-analysis ("TUA"), obtaining an original text from a plurality of original texts (i.e., a method and system for suggesting revisions to an electronic document tokenizing a document-under-analysis (“DUA”) into a plurality of statements-under-analysis (“SUAs”) (obtaining a text-under-analysis ("TUA")), selecting a first SUA of the plurality of SUAs, generating a first similarity score for each of a plurality of the original texts (obtaining an original text from a plurality of original texts), the similarity score representing a degree of similarity between the first SUA and each of the original texts, selecting a first candidate original text of the plurality of the original texts, and creating an edited SUA (“ESUA”) by modifying a copy of the first SUA consistent with a first candidate final text associated with the first candidate original text. Broderick, Abstract, para 10, 17-19.), identifying an edit operation of the original text with respect to a final text associated with the original text, the edit operation having an edit-type classification (i.e., An expression can be generated that describes the steps to convert the OT1 320 into the FT1 330 (identifying an edit operation (expression, steps) of the original text with respect to a final text associated with the original text, the edit operation having an edit-type (insert) classification). The expression can describe, for example, a series of edit operations, such as [Insert 1,3,1,1] to insert words 1-3 from the FT1 330 at position 1 of the OT1 320. A similar expression can be generated that describes the steps to convert the SUA 310 to the OT1 320. The two resulting expressions can be combined to generate a combined expression(s) describing equal subsequences where edits could be applied from the FT1 330 to the SUA 310. Applying the combined expression to the SUA 310 can produce the ESUA 340.); 
selecting a similarity scoring metric from a plurality of similarity scoring metrics based on the edit-type classification;
generating a similarity score for the original text using the selected similarity scoring metric, the similarity score representing a degree of similarity between the TUA and the original text;
Broderick teaches a method and system for suggesting revisions to an electronic document tokenizing a document-under-analysis (“DUA”) into a plurality of statements-under-analysis (“SUAs”), selecting a first SUA of the plurality of SUAs, generating a first similarity score for each of a plurality of the original texts, the similarity score representing a degree of similarity between the first SUA and each of the original texts (generating a similarity score for the original text using the ), selecting a first candidate original text of the plurality of the original texts, and creating an edited SUA (“ESUA”) by modifying a copy of the first SUA consistent with a first candidate final text associated with the first candidate original text. Broderick, Abstract, para 10, 17-19.
The similarity score can be generated according to well-known methods in the art. The similarity score can be a cosine similarity score, a clustering metric, or other well-known string similarity metrics such as Jaro-Winkler, Jaccard or Levenshtein (). In preferred embodiments a similarity score is a cosine similarity score that represents the degree of lexical overlap between the selected SUA and each of the original texts. A cosine similarity score can be computationally fast to calculate in comparison to other similarity scoring methods. A cosine similarity score can be calculated according to methods known in the art, such as described in U.S. Pat. No. 8,886,648 to Procopio et. at the entirety of which is hereby incorporated by reference. A cosine similarity score can have a range between 0 and 1 where scores closer to 1 can indicate a high degree of similarity and scores closer to 0 can indicate a lower degree of similarity. Broderick, Abstract, para  78, 10, 17-19, 78.
Thus, as discussed above, Broderick teaches a method for suggesting revisions to document text, obtaining a text-under-analysis, obtaining an original text from a plurality of original texts, identifying an edit operation of the original text with respect to a final text associated with the original text, the edit operation having an edit-type classification, a plurality of similarity scoring metrics and generating a similarity score for the original text using a similarity scoring metric, the similarity score representing a degree of similarity between the TUA and the original text.  Broderick does not specifically disclose selecting a similarity scoring metric based on the type classification and generating a similarity score using the selected similarity scoring metric.
However, Tamilarasan teaches in the field related to generating documents and reports that present information in an organized manner based on automatic mapping. Tamilarasan, Abstract, para 1. Tamilarasan teaches that, the first example involves evaluation of two strings for which the best similarity score was provided by the Jaro-Winkler distance 236 function (selecting a similarity scoring metric from based on the (string data) type classification and generating a similarity score using the selected similarity scoring metric). Tamilarasan, para 30, 30-35. Tamilarasan further teaches that, The second example involves a quantity ‘Employee count’ of integer type. The best similarity score for this quantity was provided by the longest common sequence (LCS) 238 function (selecting a similarity scoring metric from based on the (integer data) type classification and generating a similarity score using the selected similarity scoring metric). Tamilarasan, para 36, 36-41. Thus, Tamilarasan teaches selecting a similarity scoring metric from based on the type classification and generating a similarity score using the selected similarity scoring metric.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the method for suggesting revisions to a document under analysis, having a plurality of similarity scoring metrics and generating a similarity score for the original text using a similarity scoring metric, where the similarity score represents a degree of similarity between the text under analysis and the original text of Broderick using the feature for selecting a similarity scoring metric from based on the type classification and generating a similarity score using the selected similarity scoring metric of Tamilarasan, with a reasonable expectation of success, in order to provide documents and reports information from different sources by automatically collating and mapping information in a coherent manner that helps users   to the user in an organized manner by automatically map document information for presentation to users analyze and understand complex data. Tamilarasan, para 1, 30-35, 36-41.
creating an edited TUA ("ETUA") by modifying the TUA consistent with the final text associated with the original text (i.e.,  (i.e., a method and system for suggesting revisions to an electronic document tokenizing a document-under-analysis (“DUA”) into a plurality of statements-under-analysis (“SUAs”) (obtaining a text-under-analysis ("TUA")), selecting a first SUA of the plurality of SUAs, generating a first similarity score for each of a plurality of the original texts (obtaining an original text from a plurality of original texts), the similarity score representing a degree of similarity between the first SUA and each of the original texts, selecting a first candidate original text of the plurality of the original texts, and creating an edited SUA (“ESUA”) by modifying a copy of the first SUA consistent with a first candidate final text associated with the first candidate original text (creating an edited TUA ("ETUA") by modifying the TUA consistent with the final text associated with the original text). Broderick, Abstract, para 10, 17-19.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/           Examiner, Art Unit 2144